PER CURIAM.
Upon a trial conducted by a duly constituted trial committee of the Board of Governors of the Kentucky State Bar Association, appointed pursuant to RCA 3.260, the respondent was found guilty of unethical conduct while acting as an attorney at law. The trial committee, having exhausted every legal requirement in regard to notifying the respondent, and being unable to do so, appointed a warning order attorney to locate and notify the respondent of the pendency of the charge against him. The warning order attorney filed his report showing he made a diligent effort to notify him and failing that he could make no defense on behalf of the respondent. After *141conducting the hearing, the trial committee found that respondent was guilty of the charge of receiving a substantial fee in a divorce proceeding without exerting any effort whatsoever to obtain a divorce.
The trial committee has recommended that the respondent be suspended from the practice of law for the period of two years. It is the opinion and order of the court that the respondent is guilty of the charge contained in the complaint against him — that is, unprofessional and unethical conduct as an attorney at law. The court is of the further opinion that the discipline recommended by the trial committee is inadequate, and that the respondent should be and he is hereby permanently suspended and disbarred from the practice of law in the state of Kentucky.
All concur.